Filed 10/11/22
                       CERTIFIED FOR PUBLICATION

         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                   DIVISION ONE


 Conservatorship of the Person of
 A.A.


 PUBLIC GUARDIAN OF SONOMA
 COUNTY,
         Petitioner and Respondent,           A164854
 v.
                                              (Sonoma County
 A.A.,
                                              Super. Ct. No. SPR-096327)
         Objector and Appellant.


         Objector A.A. appeals from an order granting the petition of respondent
Public Guardian of Sonoma County (Public Guardian) to establish a Murphy
conservatorship over his person under provisions of the Lanterman-Petris-
Short Act (LPS Act, Welf. & Inst. Code, § 5000 et seq.) applicable to criminal
defendants found to be incompetent. Before A.A. was found to be
incompetent, he pleaded guilty of the crime while he was represented by
counsel, and the plea has not been challenged or set aside. He contends that
he did not meet the definition of “gravely disabled” under the statute because
no formal probable cause hearing was ever held. (Id., § 5008,
subd. (h)(1)(B)(ii).) We disagree and affirm.




                                         1
                                    I.
                          FACTUAL AND PROCEDURAL
                               BACKGROUND
      Because only a narrow legal question is presented in this appeal, we
briefly summarize the proceedings below. After A.A. drove drunk and killed
another driver in January 2020, he was charged with gross vehicular
manslaughter while intoxicated (Pen. Code, § 191.5, subd. (a)) and other
offenses, along with various enhancements. A month after the incident, and
while represented by counsel, he pleaded no contest to all charges. As part of
the plea, he stipulated there was a factual basis for the plea based on a
defense investigation. He also knowingly, intelligently, freely, and
voluntarily waived his rights, and his appointed counsel joined in the waiver.
The trial court then found him guilty, and a hearing was scheduled for mid-
March to receive a report from the probation department. Proceedings were
suspended, however, when A.A.’s counsel declared a doubt as to A.A.’s
competency.
      In April 2020, A.A. was found to be incompetent (Pen. Code, § 1370),
and he was later committed to the state hospital in Napa. About a year after
his commitment, the hospital’s interim medical director submitted a report to
the court indicating that there was no substantial likelihood A.A. would be
restored to competency in the foreseeable future. The report recommended
that conservatorship proceedings be initiated.
      The Public Guardian sought what is known as a “Murphy
conservatorship.” A “Murphy conservatorship is a renewable one-year civil
commitment for criminal defendants who are otherwise incompetent to stand
trial for a felony involving death, great bodily harm, or a serious threat to the
physical well-being of another, and who do not have the prospect of a
restoration of competency.” (Conservatorship of Christopher B. (2015)


                                        2
240 Cal.App.4th 809, 811; see Welf. & Inst. Code, § 5008, subd. (h)(1)(B)(ii).)
A forensic psychiatrist evaluated A.A. and opined that he met the criteria for
a Murphy conservatorship and recommended that he be placed in a secure
facility for treatment. The Public Guardian in January 2022 filed a petition
for such a conservatorship.
      A court trial was held in March 2022. The forensic psychiatrist who
had evaluated A.A. testified that A.A. had two mental disorders: substance-
use disorder and schizophrenia. She opined that A.A. was incompetent to
stand trial and that he was not restorable to competency because he had not
improved despite getting multiple antipsychotic medications while being
treated at the state hospital. A.A. invoked his Fifth Amendment rights and
did not testify.
      After the close of evidence, A.A.’s counsel argued that A.A. did not meet
all the criteria for a Murphy conservatorship, including the requirement that
there be a finding of probable cause. (See Welf. & Inst. Code, § 5008,
subd. (h)(1)(B)(ii).) The trial court rejected this argument, granted the
petition, concluded that the least restrictive placement was a locked facility,
and appointed the office of the public conservator as conservator of the person
for a period of one year.
                                       II.
                                  DISCUSSION
      A.A.’s sole argument on appeal is that his no-contest plea—which
established his guilt beyond a reasonable doubt—was insufficient to meet the
requirement of probable cause to support a Murphy conservatorship. We are
not persuaded.
      Murphy conservatorships were created as a legislative response to In re
Davis (1973) 8 Cal.3d 798, which held that a criminal defendant who has
been found to be incompetent to stand trial and for whom there is no


                                       3
reasonable likelihood of a return to competency in the foreseeable future
must either be released or subjected to commitment proceedings under the
LPS Act. (People v. Skeirik (1991) 229 Cal.App.3d 444, 456, fn. 13.) The LPS
Act at that time had no specific provision for defendants found incompetent to
stand trial. (Ibid.) That meant that a defendant might qualify for a 90-day
commitment under the statute but not meet the definition of “gravely
disabled” necessary for a long-term commitment. (Id. at pp. 456–457, fn. 13.)
A member of the Assembly named Frank Murphy, Jr., sponsored a 1974
amendment that added a second definition of “gravely disabled” to the LPS
Act, making defendants eligible for the appointment of a conservator of the
person because of a mental-health disorder (Welf. & Inst. Code, § 5350).
(Conservatorship of Christopher B., supra, 240 Cal.App.4th at p. 811; Parker,
California’s New Scheme For The Commitment Of Individuals Found
Incompetent To Stand Trial (1975) 6 Pacific L.J. 484, 489.)
       A.A. was found to be gravely disabled and thus eligible for a Murphy
conservatorship under the provision that applies to defendants found
incompetent (Pen. Code, § 1370) where four additional facts are proven.
(Welf. & Inst. Code, § 5008, subd. (h)(1)(B).) A.A. does not dispute that three
of those facts were established: (1) he had been charged with a felony
involving death, (2) as a result of a mental-health disorder, he was unable to
understand the nature and purpose of the proceedings against him or to
assist counsel in his defense, and (3) he represented a substantial danger of
physical harm to others by reason of a mental disease, defect, or disorder.
(Id., subd. (h)(1)(B)(i), (iii), & (iv).)
       A.A. challenges a fourth element of a Murphy conservatorship, which
requires that “[t]here has been a finding of probable cause on a complaint
pursuant to [Penal Code section 1368.1, subdivision (a)(2)], a preliminary



                                            4
examination pursuant to [Penal Code section 859b], or a grand jury
indictment, and the complaint, indictment, or information has not been
dismissed.” (Welf. & Inst. Code, § 5008, subd. (h)(1)(B)(ii).) According to
A.A., he was never subject to any of the proceedings contemplated by the
“express wording of the statute,” because a plea “is nowhere enumerated in
the statute.” As was observed in the trial court, this case is in a “unique
procedural posture for a Murphy Conservatorship.” Such conservatorships
were created to address situations where criminal defendants who “ha[d] yet
to be convicted of criminal conduct” faced indefinite commitment if they were
found incompetent to stand trial but were unlikely to be restored to
competency in the foreseeable future. (People v. Skeirik, supra,
229 Cal.App.3d at p. 457, fn. 13, italics added.) The statute thus requires a
showing that there is at least probable cause that the defendant committed a
serious crime. Here, A.A.’s guilt was established following his plea, which
provided far more than probable cause. As the trial court put it, “there’s no
way the court is not going to find probable cause when there’s proof beyond a
reasonable doubt.”
      A.A. insists that the statute contemplates the imposition of a Murphy
conservatorship only after a formal proceeding involving the presentation of
witnesses and other evidence. He complains that the protections of rights
such as cross-examination and the evaluation of witness credibility, as
contemplated by a formal procedure to establish probable cause, were not
afforded to him. But a plea to charges waives the right to such protections.
A.A.’s plea form specifically stated he understood he had a right to a
preliminary examination where he would have had the right to confront
witnesses and present evidence, and he indicated “I give up my right to a
preliminary examination.” At the time of the plea, A.A. was represented by



                                       5
counsel who joined in the waiver. At no time, so far as we are aware, has the
validity of the plea been challenged.
      Our conclusion that no probable-cause hearing was required here is
consistent with A.A.’s argument that the Legislature made “a deliberate and
rational choice . . . to require a full blown, adversarial proceeding as a
prerequisite to the imposition of a Murphy conservatorship.” A.A. received
such an adversarial hearing here. His counsel cross-examined the forensic
psychiatrist and argued that the evidence did not establish he was a danger
to others. (Welf. & Inst. Code, § 5008, subd. (h)(1)(B)(iv).) But there was no
need to hold an additional probable-cause hearing about the underlying
charges in light of A.A.’s plea.
                                        III.
                                   DISPOSITION
      The trial court’s order is affirmed.




                                         6
                                         _________________________
                                         Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Devine, J. *




      *Judge of the Superior Court of the County of Contra Costa, assigned
by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.


Conservatorship of the Person of A.A. A164854



                                     7
Trial Court:

      Superior Court of the County of Sonoma



Trial Judge:

      Hon. Lawrence E. Ornell



Counsel for Objector and Appellant:

      Gerald J. Miller, under appointment by the Court of Appeal


Counsel for Plaintiff and Respondent:

      Robert H. Pittman, County Counsel, Sharmalee Rajakumaran, Deputy
County Counsel, Public Guardian of Sonoma County




Conservatorship of the Person of A.A. A164854



                                        8